  4:20-cr-03065-JMG-CRZ Doc # 45 Filed: 11/04/20 Page 1 of 1 - Page ID # 307




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                          4:20CR3065

     vs.
                                                        ORDER
OAK D. ANDERSON,

                 Defendant.


     IT IS ORDERED:

     1)    Defendant’s motion to withdraw the motion to suppress, (Filing No.
           44), is granted.

     2)    The motion to suppress, (Filing No. 21), is denied, and the hearing
           scheduled for November 5, 2020 is cancelled.


     Dated this 4th day of November, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
